Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1)	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Response to Amendment
2)	Applicant’s amendments to the claims filed 05/10/2021 are accepted. Claims 14-15 are amended, claims 1-13 are cancelled, and claims 16-33 are new.
Response to Arguments
3)	Applicant’s arguments, see page 11, section titled “Claim Objections”, filed 05/10/2021, with respect to the claims have been fully considered and are persuasive.  The objection of claims 1, 7, and 14-15 has been withdrawn. 
	Applicant’s arguments, see pages 11-12, section titled “Response to § 112(a)”, filed 05/10/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of claims 3 and 11-12 have been withdrawn.

Applicant’s arguments, see page 12, section titled “Response to Art Rejection – 35 U.S.C. § 102”, filed 05/10/2021, with respect to the claims have been fully considered and are persuasive.  The 35 U.S.C. 102(a)(1) rejections of claims 1 and 5 as being anticipated by Brandestini (U.S. Patent No. 5751230), hereinafter Brandestini, have been withdrawn.
EXAMINER’S AMENDMENT
4)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wesley Nicolas (Reg. No. 56129) on 05/18/2021.
The application has been amended as follows: 
Claim 14, line 33, “structures” is amended to “structure(s)”
Claim 14, line 34, “one grounded contact structure” is amended to “one of the at least one grounded contact structure(s)”
Claim 14, line 35, “one of N groups” should read “one of the N groups”
Claim 14, line 36, “at least one contact structure” is amended to “one of the at least one grounded contact structure(s)”
Claim 14, line 36, “at least one ground segment” is amended to “at least one ground segment(s)”
Claim 15, line 25, “if configured to” is amended to “is configured to”
Claim 16, line 7, “contact structure” is amended to “contact structure(s)”
Claim 18, line 2, “if configured to” is amended to “is configured to”
Claim 25, line 7, “at least one grounded contact structure” is amended to “one of the at least one grounded contact structure(s)”
Claim 26, line 10, “one grounded contact structure” is amended to “one of the at least one grounded contact structure(s)”
Claim 26, lines 11-12, “one of N groups” is amended to “one of the N groups”
Claim 26, line 12, “at least one grounded contact structure” is amended to “one of the at least one grounded contact structure(s)”
Claim 26, line 13, “one ground segment” is amended to “one ground segment(s)”
Allowable Subject Matter
5)	Claims 14-33 are allowed.
REASONS FOR ALLOWANCE
6)	The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 14, the closest prior art of record is Brandestini. While Brandestini teaches a rotary sensor assembly (Fig. 1c; 17), comprising: a first sensor part with a plurality of position sensor segments (Fig. 1c; 11, 12, 13, 14, 15) each adapted to have a powered and an un-powered state [Col. 4, lines 46-49]; a second 
	The structure of the at least one grounded contact structure being spaced in the claimed 360/(2*N) degrees imparts a novel, non-obvious function of the claimed device; namely, the ability to discretely control the resolution and redundancy within the encoder – as noted by Applicant on Page 3, lines 31-32, of the originally filed Specification.
Regarding claim 15, the closest prior art of record is Brandestini. While Brandestini teaches a rotary sensor assembly (Fig. 1c; 17), comprising: a first sensor part with a plurality of position sensor segments (Fig. 1c; 11, 12, 13, 14, 15) each adapted to have a powered and an un-powered state [Col. 4, lines 46-49]; a second 
The structure of the electronic circuity being configured to change from a low-power sleep state to a high-power operating state ender the detection of the change even imparts a novel, non-obvious function of the claimed device; namely, making the encoder more power efficient and compact – as noted by Applicant on Page 3, lines 14-21, of the originally filed Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /THEODORE J STIGELL/Primary Examiner, Art Unit 3783